internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-106589-99 date date legend company x y z trust a b c d date date date plr-106589-99 date date date m n p sate dear this letter responds to your letter dated date and subsequent correspondence written on behalf of company requesting inadvertent termination relief under sec_1362 of the internal_revenue_code facts company was incorporated on date and elected to be an s_corporation effective date on date company issued m shares to x and n shares to each y z and trust on date company discovered that c corporations x y and z and trust were ineligible shareholders of company consequently company's s_corporation_election may have terminated on date subsequently company canceled shares of stock held by x y and z and reissued the shares of stock to individuals a b c and d effective date in addition effective date company canceled shares of stock held by trust in return for its original capital_contribution of dollar_figurep company represents that under its bylaws and state law the issuance of stock to x y z and trust was void as a matter of law company and its shareholders were unaware that the issuance of its stock to x y z and trust would terminate its s_corporation status company and its shareholders agree to make any adjustments consistent with the treatment of company as an s_corporation that may be required law and analysis sec_1361 defines an s_corporation as a small_business_corporation plr-106589-99 for which an election under sec_1362 is in effect sec_1361 provides that one of the requirements for a taxpayer to be a small_business_corporation is that the taxpayer cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election to be an s_corporation will be terminated whenever the corporation ceases to be a small_business_corporation sec_1362 provides that a if an election under sec_1362 by any corporation was terminated under sec_1362 b the secretary determines that the termination was inadvertent c no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation is a small_business_corporation and d the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 act explain sec_1362 as follows if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the plr-106589-99 waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 conclusions company’s s_corporation_election terminated on date when it issued shares of stock to x y z and trust ineligible s_corporation shareholders based solely on the facts submitted and representations made we conclude that the termination of company’s subchapter_s_election on date was inadvertent within the meaning of sec_1362 under sec_1362 company will be treated as continuing to be an s_corporation during the period from date to date and thereafter provided that company's s_corporation_election is valid and is not otherwise terminated under sec_1362 accordingly company’s shareholders including x y z and trust in determining their federal tax_liability for the period from date to date for x y and z and from date to date for trust must include their pro_rata share of the separately and nonseparately computed items of company under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by company to shareholders under sec_1368 if company or its shareholders fail to treat company as described above this ruling will be null and void except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether company is an s_corporation for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-106589-99 under a power_of_attorney on file in this office we are sending a copy of this letter to company sincerely yours william p o’shea chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
